DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 09/19/2021, 04/06/2021and 02/24/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US Patent No.  10695922
Claims 1-32 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of US Patent No.  10695922 (Application Number: 13/893976).
INSTANT- 17/183393 : Claim 1
US Patent No.  10695922: Claim 1
1. A method for capturing and displaying images and for identifying and marking of an element, for use with a device in a handheld casing that is configured to communicate over a cellular network, the method comprising:
1. A handheld device for capturing and displaying images and for identifying an element in the images, for use with a Wireless Local Area Network (WLAN), the device comprising:

displaying, by the display, a marking of the identified element in the displayed first captured image;
a first digital camera for capturing a first image, the first digital camera comprising a first optical lens for focusing the received light and a first output for outputting a first digital signal carrying a representation of the first captured image;
capturing, by a second camera in the casing, a second image via a second optical lens that is configured to focus received light;
a second digital camera for capturing a second image distinct from the first image, the second digital camera comprising a second optical lens for focusing the received light and a second output for outputting a second digital signal carrying a representation of the second captured image;
identifying, by an image processor in the casing, the element in the first captured image;
a digital image processor coupled to the digital cameras for receiving the digital signals for receiving and processing the captured images;
simultaneously displaying, by a display having a flat screen in the casing, the first and second captured images;
a display coupled to the digital cameras and having a flat screen for visually displaying the first and second captured images;
coupling, by a cellular antenna in the casing, to the cellular network; 
transmitting, by a cellular transmitter in the casing that is coupled between the cellular antenna and the cameras, the first and second captured images to the cellular network; and
a multiplexer coupled to the first and second outputs for multiplexing the first and second digital signals to produce a multiplexed signal;
a WLAN antenna for coupling to the WLAN;
a WLAN transmitter coupled between the WLAN antenna and the multiplexer for transmitting the multiplexed signal to the WLAN;
powering, by a battery in the casing, the cameras, the image processor, the cellular transmitter, and the display,
a rechargeable battery coupled to power the digital cameras, the digital image processor, and the display; and

a single portable and handheld casing housing the digital cameras, the digital image processor, the multiplexer, the WLAN antenna, the WLAN transmitter, and the display,
wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface.  wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface.  
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,

wherein the digital image processor is operative to identify the element in the captured images using pattern recognition, 
wherein the display is coupled to the digital image processor for displaying the identified element as marked, and 
wherein the display is coupled to the digital cameras for simultaneously displaying on the screen the first captured image and the second captured image.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10695922. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10695922.

Regarding Claims 2-32:
Claims 2-32 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-32 of the US Patent No. 10695922 for the same reason as claim 1 detailed as above. 
US Patent No.  10958819
Claims 1-32 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10958819 (Application Number: 16/867970).
INSTANT- 17/183393 : Claim 1
US Patent No.  10958819: Claim 1
1. A method for capturing and displaying images and for identifying and marking of an element, for use with a device in a handheld casing that is configured to communicate over a cellular network, the method comprising:
1. A handheld device for capturing and displaying images and for identifying and marking of an element that is part of a human body, for use with a cellular network that uses a licensed frequency band, the device comprising:
capturing, by a first camera in the casing, a first image via a first optical lens that is configured to focus received light;

a first camera for capturing a first image via a first optical lens that focus received light;
capturing, by a second camera in the casing, a second image via a second optical lens that is configured to focus received light;
a second camera for capturing a second image via a second optical lens that focus received light;
identifying, by an image processor in the casing, the element in the first captured image;
an image processor coupled to the cameras for receiving and processing the first and second captured images;
simultaneously displaying, by a display having a flat screen in the casing, the first and second captured images;
a display coupled to the cameras and having a flat screen for visually displaying the first and second captured images;

a display coupled to the cameras and having a flat screen for visually displaying the first and second captured images;
coupling, by a cellular antenna in the casing, to the cellular network; 




a rechargeable battery connected to power the cameras, the image processor, the cellular transmitter, and the display; and
wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface.  wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface.  
wherein the casing comprises two opposed first and second exterior surfaces, wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface,

wherein the image processor is operative to identify the element in the first captured image, wherein the display is coupled to the image processor for displaying the first captured image and the marking of the identified element in the first captured image, and wherein the display is coupled to the cameras for displaying on the screen the first and second captured images.  

Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10958819. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10958819.

Regarding Claims 2-32:
Claims 2-32 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-30 of the US Patent No. 10958819 for the same reason as claim 1 detailed as above. 
US Patent No.  10999484
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of US Patent No.  10999484 (Application Number: 17/094876).
INSTANT- 17/183393: Claim 1
US Patent No.  10999484: Claim 1
1. A method for capturing and displaying images and for identifying and marking of an element, for use with a device in a handheld casing that is configured to communicate over a cellular network, the method comprising:
1. A method by a handheld device for capturing and transmitting images and for identifying an element in at least one of the images, the method comprising:
capturing, by a first camera in the casing, a first image via a first optical lens that is configured to focus received light;
displaying, by the display, a marking of the identified element in the displayed first captured image;
capturing, by a first camera, a first image using a first optical lens for focusing received light;
outputting, via a first output in the first camera, a first signal that carries a representation of the first captured image;
capturing, by a second camera in the casing, a second image via a second optical lens that is configured to focus received light;
capturing, by a second camera, a second image distinct from the first image using a second optical lens for focusing received light; 
outputting, via a second output in the second camera, a second signal that carries a representation of the second captured image;

receiving and processing, by an image processor from the cameras, the first and second signals;
identifying, by an image processor in the casing, the element in the first captured image;
identifying, by the image processor, the element in at least one of the captured images using pattern recognition;
 
simultaneously displaying, by a display having a flat screen in the casing, the first and second captured images; 
producing, a multiplexed signal of at least part of the first signal and at least part of the second signal;
transmitting, by a WLAN transmitter via an antenna to the WLAN, the combined signal; and
transmitting, by a transmitter that is coupled to a communication medium via a port, the multiplexed signal; and
powering, by a battery in the casing, the cameras, the image processor, the cellular transmitter, and the display,
powering, by a rechargeable battery, the cameras, and the image processor, wherein the cameras, the transmitter, the port, and the image processor, are housed in a single portable and handheld casing, and
wherein the casing comprises two opposed first and second exterior surfaces, and wherein the first optical lens is attached to the first surface and the second optical lens is attached to the second surface.  
wherein the casing comprises two opposed first and second exterior surfaces, the first optical lens is located at, or is attached to, the first surface and the second optical lens is located at, or is attached to, the second surface.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10999484. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10999484.
Regarding Claims 2-32
Claims 2-32 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-24 of the US Patent No. 10999484 for the same or obvious reasons as claim 1 detailed as above. 


US Patent No.  10863071
Claims 1-17 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-58 of US Patent No.  10863071 (Application Number: 15/097562).
Regarding Claim 1:
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application generic to all that is recited in claim 1 of the US Patent No. 10863071. That is, claim 1 of the instant application is anticipated by claim 1 of US Patent No.  10863071.
Regarding Claims 2-32
Claims 2-32 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-58 of the US Patent No. 10863071 for the same or obvious reasons as claim 1 detailed as above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. US 20080176077 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487